    '   .,                Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 1 of 16
(Post ll/2015)


                                                                                                            FILED
                                                                                                        U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT ARKANSAS

                                              UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF ARKANSAS
                                                                                                              JUL O8 2021
                                                 Cev'l-trp.L.      DMSION
                                                                                                   ey(AMMY ~ S , CLERK


                  ZenC\ Gr--ee/J                                                                                               DEPCLERK



                  l 'n 1 8:          &oJttJ; n                s+
                 fJ'()(+-h Ldfle. (Zo g_,1(, f}e. 7:;);j I
                          (Name of plaintiff or plaintiffs)    '
                                                                                     c/
                                                                                              J./:2/- cv-     4:JII - BRW

                 w~
                                     V.                             CIVIL ACTION NO.
                                                                    (case number to be supplied by the assignment clerk)
                                                                                                                        'wJ[5ot\-
                 ~ B \ vd
                                                                           This case assigned to District Judge
                                                                           and to Magistrate Judge ----:::V...::o=LTp-lc.___ _ __


                  Notlh      Lelli~Orr~ ~ 7;;){) c_/
                  (Name of defendant or d ~

                          COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                          I.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

              employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

              §2000e-5.         Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                          2.     Plaintiff,     ~ o _ Gre.e(}                                                       ,   is a
                                                                   (name-2f p l ~
                                                                   l3) 'z>
                                                                                          /   ,f      cJ           -1

              .!¼db Lrffk   lUas~i
             SO\-r-3'la---9~~
                                          u
              citizen of the United States and resides at



                                                         (county)
                                                                             '
                                                                               t(Q.!l~j:)... '2>TY-e.e,I ,
                                                                                 w~ress)
                                                                                  ~(state)
                                                                                                        --:,
                                                                                                        ~~
                                                                                                               ~II (j'
                          (telephone)

                          3.     Defendant,      ~ ~t-   ~.        (    e ofciffendant)   'A};)~//
                                                                                                          ,lives at, or its
                                                                                                         1 11 11
              business is located at
             ~ l      \QSK,               --~~--~----------~---~
                                                         ~
                                                          ::Ja::l 2
                                                  ~ e t addres:)
                                                                          /Y
                                                                                      f
                                                                                          .
                                                                                                        (city)
                                                                                                                   /) __
                                                                                                   01'.:l Lttte rca.:./2--
                                                                                                                           1,.,.



                 (r   V   (county)                 (state)                       (ZIP)

                          4.     Plaintiff sought employment from the defendant or was employed by the
        Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 2 of 16




 defendant at
f'u\.as~                  ._<s_tre~-es_s)- ~ ·
                                                    V  J~,rft5~
                _/lc___,,,_£""-=---'-'aio~£....;..___,oo\
                                                          1 it\1
                                                                 l&k&~
                                                                             (~ity)
        (county)                           (state)                  (ZIP)

        5.        Defendant discriminated ag11air5t plaintiff in the manner indicated in paragraphs 9

 and 10 of the complaint on or about                 '-r            Ql]               c5iQ~ ~ .
                                                 (month)            (day)              (year)

        6.        Plaintiff filed charges against the defendant with the Equal Employment

 Opportunity Commission charging defendant with the acts of discrimination indicated in

 paragraphs 9 and 10 of this complaint on or about __{a.....,.'-----------~~Q._,._~--+-'
                                                    (month)       (day)      (year)

        7.        The Equal Employment Opportunity Commission issued a Notice of Right to Sue

 which was received by plaintiffon ___            r]
                                                   ___'j~_~cQ~_\___,a copy ofwhich notice
                                     (month)                (day)   (year)
 is attached to this complaint.

        8.        Because of plaintiff's (1) _ _ _ race, (2) _ _ _ color, (3)_ _ _ sex,

 (4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                  (a) _ _ _ failed to employ plaintiff.

                  (b)       , /terminated plaintiff's employment.

                  (c) _ _ _ failed to promote plaintiff.




        9.        The circumstances under which the defendant discriminated against plaintiff were
      t)\~
                Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 3 of 16




        asfollows:    ilihf(l\fl(:f h..s a. lWQllab{d_t ~d--:±b:cl- ls-{;((~
  ~~t!~~tJl~~t:~~%=
  4/z.~1. Th fo,    pu+          m ,oos p.tl-: ;"' fu &de tq:_ , /\ ill:...-:r ~
                                                                                                                      Jk¥?
                                                                                                                 ('.lL.




  ~~t~~~~~~~~~z;~q
 p,,lld- of ~-\rt QI-.) p:J/c+:::b w-1 oa:l k-oslcoll ye.ixuy a#, I~~ ✓/.,,,y l1XJf'
en rocts4z>~\~a.@                    l,k_,             YE    i   ~'Pl           ~h£c~re,~&\                    Z(ftfl~.y)
who ~ e   ~~ n01                  3Qr't'f\ 2         I           ems ,-..exec       \a,+t,,     NelV           , Iv ca~<
               10.0 The acts set forth in paragraph 9 of this complaint: ~ \ ~ ( V I L \              ~              U)d-hci1b
                                                                                       r Q \ f ~ ~ a.Val d                ~y ,·.
                       (a) _ _ _ are still being committed by defendant.Ti-£,,!-1 ~ a. c)Vef'-r)~~i
                                                         •         •             ~ o &~~
                       (b) _ _ _ are no longer bemg committed by defendant. (Jh' I
                                                                                         no+-_k;roci)
                                                                                      \o~d(Ctij-
                                                                                               ~I




                11.
                       (c)   +          may still be being committed by defendant.             ~~~~~
                         Plaintiff attaches to this complaint a copy of the charges filed with the Equal        ~ct.::'; q_
                                                                                                                \,e_\      I   ...,._.   W\_

        Employment Opportunity Commission which charges are submitted as a brief statement of the \ ~0                         ':1,.,
                                                                                                  lJ) ~ \ (._~ ~
        facts supporting this complaint.                                                         fY\e. ~ M

               WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:          ~ft~-
                                                                                                               -rn,~cut<-/
                                                                                                                        /

                       (a) _ _ _ Defendant be directed to employ plaintiff, and
                                                                                                               k                 I


                       (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                       (c) _ _ _ Defendant be directed to promote plaintiff, and

                                                                          loss ~ "'~ ~~I~
                       (d)   '/
                             '
                                        Defendant be directed t o ~
                                         t'(\t\.e2.~     o.,~lk        ( ~rm~~+-
        and that the Court grant such relief as may be appropriate, includmg mjunclive orders, damages,         ~•~w
                                                                                                              '--''rQ~ ~ave

        costs and attorney's fees.                                         .....___.,,.....,                  ~P.~:e
                                                                                               OF PLAINTIFF   ~~,
                                                                                                              ~012.,Ar\'J
                                                                                                                     lU>'-c.l\
    Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 4 of 16




                                    Fwrc.   . . . . lltal!lll: Al1li   0.0.
                                            121 let I .....
                                            &I  -
                                            UINllmd!..Alt'nB1


D
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 5 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 6 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 7 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 8 of 16




                                      C.eH.

                                   .taken on
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 9 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 10 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 11 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 12 of 16
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 13 of 16




              {2   I
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 14 of 16




                                                                                           Clo.su~e !NoU<:e/N RTS   07/07/2021
                                                                                                                    06130/202
                                                                                                                    0          021
                                                                 ·ti,o na 1 I                          rll
                                                                         sHons
                                                                       ns,Ncrs in t l1e         n
                                                                           ,es t ions                                     - . ,.,lease c
                                                                                                                        s•e: use           umoe
                                                                   ff COrf·t ?.Sf)Ollden
Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 15 of 16



    Ce ?                  304P


<                        Ap -1 29
     Case 4:21-cv-00611-BRW Document 2 Filed 07/08/21 Page 16 of 16




II                             3 "04P
                               Ap -·~129




                                    -   --   -   -   -   -


                           -   ~-                    -   --
